   Case 2:20-cv-00742-MHT-SRW Document 42 Filed 02/18/21 Page 1 of 2




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


CHRISTOPHER HAMPTON and           )
CORTNEY ROLLEY,                   )
on behalf of themselves           )
individually, and all             )
others similarly-situated,        )
                                  )
     Plaintiffs,                  )
                                  )         CIVIL ACTION NO.
     v.                           )           2:20cv742-MHT
                                  )                (WO)
ULYSSES OLIVER, JR.,              )
et al.,                           )
                                  )
     Defendants.                  )

                        SHOW-CAUSE ORDER

    On February 10, 2021, the court ordered plaintiffs

to file a notice by February 16, 2021, informing the

court whether they intend to continue pursuing Count II

of the complaint against defendant Joseph H. Headley,

or whether that count should be dismissed.                  See Order

(Doc. 41).    Plaintiffs did not file the ordered notice.

Nor did they file a motion for an extension of time to

file the notice.       It appears therefore that plaintiffs

may have abandoned Count II against defendant Joseph H.
   Case 2:20-cv-00742-MHT-SRW Document 42 Filed 02/18/21 Page 2 of 2




Headley, or that dismissal of that count for failure to

prosecute could be appropriate.

                                 ***

    Accordingly,      it   is    ORDERED    that    plaintiff      show

cause, if any there be, in writing by February 22,

2021, as to why Count II should not be dismissed for

failure to prosecute or for abandonment.                  If they do

not respond by the deadline, Count II against defendant

Joseph H. Headley will be dismissed with prejudice.

    DONE, this the 18th day of February, 2021.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE
